Exhibit 10.6

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of September 30, 2020, by and between 1847 Holdings LLC, a Delaware limited
liability company (the “Company”), and the undersigned subscribing investor (the
“Purchaser”).

 

RecitalS

 

A. The Company is seeking investors to invest up to Six Million Dollars
($6,000,000) (the “Offering”), in units of One Dollar and Ninety Cents ($1.90)
each (each a “Unit” and collectively the “Units”). This Agreement is one of a
series of similar agreements being executed by other investors in this Offering
(each an “Investor” and, collectively, the “Investors”). The Preferred Shares
(as defined below) being issued to the Purchaser shall rank equally without
preference or priority of any kind over Preferred Shares being issued to other
Investors and all payments on account of dividends or redemption with respect to
any of the Preferred Shares or the Warrants shall be applied ratably and
proportionately on the basis of the Stated Value (as defined in the Designation)
of the outstanding Preferred Shares or the number of Warrant Shares (as defined
in the Warrant), as applicable, represented thereby.

 

B. Each Unit consists of one (1) Series A Senior Convertible Preferred Share
(the “Preferred Share”), the certificate of designation of which is attached
hereto as Exhibit A (the “Designation”), and one (1) warrant to purchase one (1)
Common Share, the form of which is attached hereto as Exhibit B (the “Warrant”
and, together with the Preferred Share and the Common Shares to be acquired upon
the conversion of the Preferred Share and/or exercise of the Warrant, the
“Securities”).

 

C. The Warrant is exercisable for a period of three (3) years at $2.50 per
Common Share.

 

D. The Company desires to sell, and the Purchaser desires to purchase, the
number of Units set forth below on the terms and conditions set forth herein.

 

E. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506(b) promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the Securities Act.

 

F. __________ is the lead investor (the “Lead Investor”) and is investing
$1,250,000 in this Offering.

 

Now Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and the
Purchaser, intending to be legally bound, hereby agree as follows:

 

1.Purchase Of Units

 

On the Closing Date (as hereinafter defined), subject to the terms and
conditions set forth in this Agreement, the Purchaser hereby agrees to purchase,
and the Company hereby agrees to sell, the number of Units of the Company
indicated on the signature page below, at a per-unit purchase price of One
Dollar and Ninety Cents ($1.90) per Unit, for the total purchase price set forth
on the signature page below (the “Purchase Price”).

 





 

 

2.Closing and Delivery

 

2.1 Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time
of the issuance and sale of the Units pursuant to this Agreement (the “Closing
Date”) shall be 4:00 PM, Eastern Time on the date first written above, or such
other mutually agreed upon time.

 

2.2 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date at such location as may be agreed to
by the parties (including via exchange of electronic signatures).

 

2.3 Delivery. At the Closing, or as promptly as commercially reasonable
thereafter, the Purchaser shall deliver the Purchase Price to the Company and
the Company shall deliver to the Purchaser the Preferred Shares, the Warrants
and such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to the Purchaser, as
may be required to give effect to this Agreement.

 

3.Representations and Warranties of the Company

 

Except as set forth in the corresponding section of the Disclosure Schedule
delivered to the Purchaser concurrently herewith and attached hereto as Schedule
I (the “Disclosure Schedule”) or as disclosed in the Disclosure Materials (as
defined below), the Company hereby makes the following representations and
warranties as of the date hereof and as of the Closing Date to the Purchaser:

 

3.1 Organization, Good Standing and Qualification. The Company and each of its
Subsidiaries (as defined below) is a corporation or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization. Each of the Company and its
Subsidiaries has the requisite corporate or limited liability company power to
own and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted. The Company and each of its
Subsidiaries is duly qualified and is authorized to do business and is in good
standing as a foreign corporation or limited liability company in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except where the failure
to be so qualified or in good standing, as the case may be, would not have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Subscription Document, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of Company and the Subsidiaries, taken as a whole, or (iii)
adversely impair the Company’s ability to perform in any material respect on a
timely basis its obligations under any Subscription Document (any of (i), (ii)
or (iii), a “Material Adverse Effect”) provided, however, that none of the
following, either alone or taken together with other changes, events, results,
occurrences, developments or effects, will constitute, or be taken into account
in determining whether there has been or will be, a Material Adverse Effect:
(a) changes, events, occurrences or developments in, or effects or results
arising from or relating to, general business or economic conditions affecting
the industry in which the Company and its Subsidiaries operate, (b) changes,
events, occurrences or developments in, or effects or results arising from or
relating to, national or international political or social conditions, including
the engagement by the United States in hostilities or the escalation thereof,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence or the escalation of any military, cyber or terrorist attack upon
the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, asset, equipment or
personnel of the United States, (c) changes, events, occurrences or developments
in, or effects or results arising from or relating to, financial, banking, or
securities markets (including (w) any disruption of any of the foregoing
markets, (x) any change in currency exchange rates, (y) any decline or rise in
the price of any security, commodity, contract or index and (z) any increased
cost, or decreased availability, of capital or pricing or terms related to any
financing for the Acquisition), (d) changes in, or effects arising from or
relating to, any earthquake, hurricane, tsunami, tornado, flood, mudslide or
other natural disaster, pandemic (including COVID-19), weather condition,
explosion or fire or other force majeure event or act of God or (e) any change
in, or effect arising from or related to changes in, GAAP or other accounting
requirements or principles or the interpretation thereof.

 



2

 

 

3.2 Power. The Company has all requisite limited liability company power to
issue the Preferred Shares and Warrants and to execute and deliver this
Agreement, the Designation, the Warrants and the other instruments, documents
and agreements being entered into at the Closing (each a “Subscription Document”
and collectively, the “Subscription Documents”) and to carry out and perform its
obligations under the terms of the Subscription Documents.

 

3.3 Subsidiaries. Section 3.3 of the Disclosure Schedule sets forth a true and
correct description of all of the Company’s Subsidiaries and the capitalization
thereof (including options, warrants and other such equity), pro forma as of the
date hereof reflecting all pending acquisitions. For purposes of this Agreement,
the term “Subsidiary” means, with respect to the Company, any corporation or
other entity of which at least a majority of the outstanding shares of stock or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors (or persons performing similar
functions) of such corporation or entity (regardless of whether or not at the
time, in the case of a corporation, stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Company or one or more of its Affiliates and the term “Affiliate” means, as
to any person (the “Subject Person”), any other person that directly or
indirectly through one or more intermediaries controls or is controlled by, or
is under direct or indirect common control with, the Subject Person. For the
purposes of this definition, “control” when used with respect to any person
means the power to direct the management and policies of such person, directly
or indirectly, whether through the ownership of voting securities, through
representation on such person’s board of directors or other management committee
or group, by contract or otherwise. All references contained herein to the terms
Subsidiary or Affiliate, shall be applicable to all Subsidiaries and Affiliates
whether they existed as of the date hereof or were created, acquired, or
otherwise came to be included in the foregoing terms subsequent to the date
hereof.

 



3

 

 

3.4 Authorization. All limited liability company action on the part of the
Company, its directors and its shareholders necessary for the authorization of
the Subscription Documents and the execution, delivery and performance of all
obligations of the Company under the Subscription Documents, including the
issuance and delivery of the Preferred Shares, the Warrants, and the reservation
of the Common Shares issuable upon conversion of the Preferred Shares and upon
exercise of the Warrant (collectively, the “Underlying Securities”) has been
taken or will be taken prior to the issuance of such Underlying Securities. The
Subscription Documents, when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws. The Underlying
Securities, when issued in compliance with the provisions of the Subscription
Documents, will be validly issued, fully paid and non-assessable and free of any
lien, pledge, mortgage, deed of trust, security interest, charge, claim,
easement, encroachment or other similar encumbrance (“Lien”) and issued in
compliance with all applicable federal and securities laws.

 

3.5 Governmental Consents. Neither Company nor any Subsidiary is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other foreign, federal,
state, local or other governmental authority or other person in connection with
the execution, delivery and performance by the Company of the Subscription
Documents, other than (a) applicable Blue Sky filings, (b) such as have already
been obtained or such exemptive filings as are required to be made under
applicable securities laws, (c) such other filings that have been made pursuant
to applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. Subject to the accuracy of the representations and
warranties of the Purchaser set forth in Section 4 hereof, the Company has taken
all action necessary to exempt: (i) the issuance and sale of the Units, (ii) the
issuance of the Underlying Securities upon due conversion of the Preferred
Shares and due exercise of the Warrant, and (iii) the other transactions
contemplated by the Subscription Documents from the provisions of any preemptive
rights, stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s certificate of formation, operating
agreement, or other organizational documentation, as the case may be, that is or
could reasonably be expected to become applicable to the Purchaser as a result
of the transactions contemplated hereby, including without limitation, the
issuance of the Preferred Shares and Warrants and the Underlying Securities
(collectively, the “Securities”) and the ownership, disposition or voting of the
Securities by the Purchaser or the exercise of any right granted to the
Purchaser pursuant to this Agreement or the other Subscription Documents.

 

3.6 Compliance with Laws. Neither Company nor any Subsidiary is in violation of
any applicable statute, rule, regulation, order or restriction of any domestic
or foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would have a Material Adverse Effect on the Company.

 



4

 

 

3.7 Compliance with Other Instruments. Neither Company nor any of its
Subsidiaries is in violation or default of any term of its organizational
documents, or of any provision of any mortgage, indenture or contract to which
it is a party and by which it is bound or of any judgment, decree, order or
writ, other than such violations that would not individually or in the aggregate
have a Material Adverse Effect on the Company. The execution, delivery and
performance of the Subscription Documents, and the consummation of the
transactions contemplated by the Subscription Documents will not result in any
such violation or be in conflict with, or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, decree, order or writ or an event that results in the
creation of any Lien upon any assets of the Company or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company or any of its
Subsidiaries, its business or operations or any of its assets or properties. The
sale of the Preferred Shares, the issuance of the Warrant and the subsequent
issuance of the Underlying Securities are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with. 



 

3.8 Offering. Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 4 hereof, the offer, issue, and sale of
Securities are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act, and have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit,
or qualification requirements of all applicable state securities laws. No “bad
actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of the
Securities Act (a “Disqualification Event”) is applicable to the Company or, to
the Company’s knowledge, any person listed in the first paragraph of Rule
506(d)(1) of the Securities Act, except for a Disqualification Event as to which
Rule 506(d)(2)(ii–iv) or (d)(3), is applicable.

 

3.9 Capitalization. Company has authorized shares as set forth in Section 3.9 of
the Disclosure Schedule. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and non-assessable and have been issued
in compliance with all applicable securities laws. Except for the Preferred
Shares, Warrants and the Underlying Securities or as otherwise listed in Section
3.9 of the Disclosure Schedule, there are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any person any right to subscribe for
or acquire, any Common Shares, or contracts, commitments, understandings or
arrangements by which Company or any Subsidiary is or may become bound to issue
additional Common Shares, or securities or rights convertible or exchangeable
into shares of common stock. There are no price based anti-dilution or price
adjustment provisions contained in any security issued by Company (or in any
agreement providing rights to security holders) and the issue and sale of the
Securities will not obligate Company to issue shares of common stock or other
securities to any person (other than the Purchaser) and will not result in a
right of any holder of Company’s securities to adjust the exercise, conversion,
exchange or reset price under such securities. Except as set forth in Section
3.9 of the Disclosure Schedule, Company owns, directly or indirectly, all of the
capital stock of each Subsidiary free and clear of any Liens, and all the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights.

 



5

 

 

3.10 SEC Reports; Financial Statements. The Company has filed all reports and
registration statements required to be filed by it under (i) the Securities Act
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) of the Exchange Act, or (ii) under
the Alternative Reporting Standard as offered by OTC Markets Group, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials, including the
exhibits thereto, being collectively referred to herein as the “SEC Reports”
and, together with the Disclosure Schedule to this Agreement, the “Disclosure
Materials”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Except as indicated in Section 3.10 of the
Disclosure Schedule, the financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC or OTC Markets as applicable, with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. 



 

3.11 Material Changes. Since the date of the latest financial statements, (i)
there has been no event, occurrence or development that, individually or in the
aggregate, has had or that could result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the identity of its auditors, (iv)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (v) the Company has
not issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock-based plans or agreements.

 

3.12 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which: (i) adversely affects or challenges
the legality, validity or enforceability of any of the Subscription Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by governmental authority, or any litigation
civil or otherwise, involving the Company or any current or former director or
officer of the Company or its Subsidiaries.

 



6

 

 

3.13 Labor Relations. Neither Company nor any Subsidiary is a party to or bound
by any collective bargaining agreements or other agreements with labor
organizations. Neither Company nor any Subsidiary has violated in any material
respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours. No material
labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company which could reasonably be
expected to result in a Material Adverse Effect.

 

3.14 Regulatory Permits. Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

3.15 Title to Assets. Except as set forth in Section 3.15 of the Disclosure
Schedule, Company and the Subsidiaries have good and marketable title in fee
simple to all real property owned by them that is material to the business of
Company and the Subsidiaries and good and marketable title in all personal
property owned by them that is material to the business of Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which Company and
the Subsidiaries are in compliance.

 

3.16 Taxes.

 

(a) Except as otherwise itemized in Section 3.16 of the Disclosure Schedule,
Company and its Subsidiaries have timely and properly filed all tax returns
required to be filed by them for all years and periods (and portions thereof)
for which any such tax returns were due, except where the failure to so file
would not have a Material Adverse Effect; all such filed tax returns are
accurate in all material respects; the Company has timely paid all taxes due and
payable (whether or not shown on filed tax returns), except where the failure to
so pay would not have a Material Adverse Effect; there are no pending
assessments, asserted deficiencies or claims for additional taxes that have not
been paid; the reserves for taxes, if any, reflected in the financial statements
are adequate, and there are no Liens for taxes on any property or assets of the
Company and any of its Subsidiaries (other than Liens for taxes not yet due and
payable); there have been no audits or examinations of any tax returns by any
(a) nation, state, commonwealth, province, territory, county, municipality,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; or (c) governmental or
quasi-governmental authority of any nature (including any governmental or
administrative division, department, agency, commission, instrumentality,
official, organization, unit, body or entity) and any court or other tribunal (a
“Governmental Body”), and the Company or its Subsidiaries have not received any
notice that such audit or examination is pending or contemplated; no claim has
been made by any Governmental Body in a jurisdiction where the Company or any of
its Subsidiaries does not file tax returns that it is or may be subject to
taxation by that jurisdiction; to the knowledge of the Company, no state of
facts exists or has existed which would constitute grounds for the assessment of
any penalty or any further tax liability beyond that shown on the respective tax
returns; and there are no outstanding agreements or waivers extending the
statutory period of limitation for the assessment or collection of any tax.

 



7

 

 

(b) Neither the Company nor any of its Subsidiaries is a party to any
tax-sharing agreement or similar arrangement with any other Person.

 

(c) The Company has made all necessary disclosures required by Treasury
Regulation Section 1.6011-4. The Company has not been a participant in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).

 

(d) No payment or benefit paid or provided, or to be paid or provided, to
current or former employees, directors or other service providers of the Company
will fail to be deductible for federal income tax purposes under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

3.17 Patents and Trademarks. Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
and which the failure to so have could have or reasonably be expected to result
in a Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither Company nor any Subsidiary has received a written notice that the
Intellectual Property Rights used by Company or any Subsidiary violates or
infringes upon the rights of any Person. All such Intellectual Property Rights
are enforceable. Company and its Subsidiaries have taken reasonable steps to
protect Company’s and its Subsidiaries’ rights in their Intellectual Property
Rights and confidential information (the “Confidential Information”). Each
employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof. Except under confidentiality obligations, there has been no material
disclosure of any of Company’s or its Subsidiaries’ Confidential Information to
any third party.

 

3.18 Environmental Matters. Neither Company nor any Subsidiary is in violation
of any statute, rule, regulation, decision or order of any Governmental Body
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s knowledge,
threatened investigation that might lead to such a claim.

 



8

 

 

3.19 Insurance. Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and the
Subsidiaries are engaged. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

 

3.20 Transactions with Affiliates and Employees. Except as disclosed in the
Company’s audited financial statements or the Disclosure Materials, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, other than (a) for payment of
salary or consulting fees for services rendered, (b) reimbursement for expenses
incurred on behalf of the Company and (c) for other employee benefits, including
stock option agreements under any stock option plan of Company.

 

3.21 Brokers and Finders. Except as otherwise itemized in Section 3.21 of the
Disclosure Schedule, no person will have, as a result of the transactions
contemplated by the Subscription Documents, any valid right, interest or claim
against or upon Company, any Subsidiary or the Purchaser for any commission, fee
or other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Company.

 

3.22 Questionable Payments. Neither Company nor any of its Subsidiaries nor, to
the Company’s knowledge, any of their respective current or former stockholders,
directors, officers, employees, agents or other persons acting on behalf of
Company or any Subsidiary, has on behalf of Company or any Subsidiary or in
connection with their respective businesses: (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of Company or
any Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.

 

3.23 Solvency. The Company has not (a) made a general assignment for the benefit
of creditors; (b) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

 

3.24 Foreign Corrupt Practices Act. None of Company or any of its Subsidiaries,
nor to the knowledge of the Company, any agent or other person acting on behalf
of the Company or any of its Subsidiaries, has, directly or indirectly: (a) used
any funds, or will use any proceeds from the sale of the Securities, for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (b) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (c) failed to
disclose fully any contribution made by Company or any of its Subsidiaries (or
made by any person acting on their behalf of which the Company is aware) or any
members of their respective management which is in violation of any legal
requirement, or (d) has violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder which was applicable to Company or any of its Subsidiaries.

 



9

 

 

3.25 Disclosures. Neither the Company nor any person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that
constitutes or might constitute material, non-public information, other than the
terms of the transactions contemplated hereby. The written materials delivered
to the Purchaser in connection with the transactions contemplated by the
Subscription Documents do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

 

3.26 Transfer Agent. Company represents and warrants that it will not replace
its transfer agent without Purchaser’s permission so long as any of the
Preferred Shares are outstanding. The Company acknowledges that any failure to
comply with this Section shall constitute a material breach of this Agreement.

 

3.27 Shell Company Status. Set forth in Schedule 3.27 of the Disclosure Schedule
is the Company’s representation as to its “Shell Company” status under Rule 144.

 

3.28 The Company agrees and acknowledges that so long as any obligations of the
Company under any of the Subscription Documents shall exist, it shall be
obligated to provide Notice to the Purchaser in the event of a material change
to any representation or disclosure in any of the Subscription Documents,
including but not limited to, the disclosures on the Disclosure Schedule, and
failure to provide such notice shall constitute a material breach of this
Agreement and an Event of Default under the Designation.

 

4.Representations and Warranties of the Purchaser

 

4.1 Purchase for Own Account. The Purchaser represents that it is acquiring the
Units for its own account and not with the view to transfer the Units or
otherwise distribute them except in compliance with the Securities Act.

 

4.2 Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (a) acknowledges that it has received all the information it
has requested from the Company that it considers necessary or appropriate for
deciding whether to acquire the Units, (b) represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Units and to obtain any additional
information necessary to verify the accuracy of the information given the
Purchaser and (c) further represents that it has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of this investment.

 



10

 

 

4.3 Ability to Bear Economic Risk. The Purchaser acknowledges that investment in
the Units involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Units for an
indefinite period of time and to suffer a complete loss of its investment.

 

4.4 Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501 under the Securities Act.

 

4.5 Existence; Authorization. The Purchaser is an individual, corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the state of its organization, having full power
and authority to own its properties and to carry on its business as conducted.
The principal place of business of the Purchaser is as shown on the Accredited
Investor Questionnaire. The Purchaser has the requisite power and authority to
deliver this Agreement, perform its obligations set forth herein, and consummate
the transactions contemplated hereby. The Purchaser has duly executed and
delivered this Agreement and has obtained the necessary authorization to execute
and deliver this Agreement and to perform his, her or its obligations herein and
to consummate the transactions contemplated hereby. This Agreement, assuming the
due execution and delivery hereof by the Company, is a legal, valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms.

 

4.6 No Regulatory Approval. The Purchaser understands that no state or federal
authority has scrutinized this Agreement or the Units offered pursuant hereto,
has made any finding or determination relating to the fairness for investment in
the Units, or has recommended or endorsed the Units, and that the Units have not
been registered or qualified under the Securities Act or any state securities
laws, in reliance upon exemptions from registration thereunder. The Units may
not, in whole or in part, be resold, transferred, assigned or otherwise disposed
of unless they are registered under the Securities Act or an exemption from
registration is available, and unless the proposed disposition is in compliance
with the restrictions on transferability under federal and state securities
laws.

 

4.7 Purchaser Received Independent Advice. The Purchaser confirms that the
Purchaser has been advised to consult with the Purchaser’s independent attorney
regarding legal matters concerning the Company and to consult with independent
tax advisers regarding the tax consequences of investing in the Company. The
Purchaser acknowledges that Purchaser understands that any anticipated United
States federal or state income tax benefits may not be available and, further,
may be adversely affected through adoption of new laws or regulations or
amendments to existing laws or regulations. The Purchaser acknowledges and
agrees that the Company is providing no warranty or assurance regarding the
ultimate availability of any tax benefits to the Purchaser by reason of the
subscription.

 

4.8 Agreement to be Bound by Operating Agreement. The Purchaser acknowledges
receipt of a true and correct copy of the Second Amended and Restated Operating
Agreement of the Company, dated January 19, 2018 (as such may be amended,
modified or restated from time to time, the “Operating Agreement”), a copy of
which is available on EDGAR at
https://www.sec.gov/Archives/edgar/data/1599407/000147793218000387/efsh_ex31.htm,
and further acknowledges that Purchaser has read the Operating Agreement and
understands and agrees to abide by all terms, covenants, conditions,
limitations, restrictions and provisions contained in the Operating Agreement.
By execution of this Agreement, the Purchaser agrees to be bound by the
Operating Agreement and agrees that the Operating Agreement is binding upon and
inures to the benefit of the heirs, legatees, devisees, legal representatives,
successors and permitted assigns of the Purchaser. The Purchaser has executed
the Joinder Agreement attached hereto as Exhibit C.

 



11

 

 

4.9 Legends. The Purchaser understands that until such time as the Preferred
Shares, Warrants, and, upon the conversion of the Preferred Shares and the
exercise of the Warrants in accordance with its respective terms, the Underlying
Securities, have been registered under the Securities Act or may be sold
pursuant to Rule 144, Rule 144A under the Securities Act or Regulation S without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, the Securities may bear a restrictive legend in
substantially the following form (and a stop- transfer order may be placed
against transfer of the certificates for such Securities):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE PURCHASER), IN
A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

5.Further Agreements; Post-Closing Covenants

 

5.1 Use of Proceeds. Assuming that the full $6,000,000 is raised in the
Offering, the Company shall use the proceeds from the Offering solely for the
following purposes: (i) $4,525,000 for the acquisition of all of the equity
interests or substantially all of the assets of Kyle’s Custom Wood Shop, Inc.,
an Idaho corporation (“KCWS”) and related expenses, (ii) $1,450,000 for general
working capital purposes, and (iii) $25,000 to cover the Lead Investor’s legal
fees incurred in connection with the Offering.

 

5.2 Form D; Blue Sky Laws. Company agrees to file a Form D with respect to the
Units as required under Regulation D and to provide a copy thereof to the
Purchaser promptly after such filing. Company shall take such action as Company
shall reasonably determine is necessary to qualify the Securities for sale to
the Purchaser at the applicable closing pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchaser on or prior to the initial closing.

 



12

 

 

5.3 Registration Rights.

 

(a) Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than thirty (30) days after the Closing Date
(the “Filing Deadline”), file with the SEC a Registration Statement under the
Securities Act on appropriate form covering the resale of the full amount of the
Underlying Securities (collectively, the “Registrable Securities”). The Company
shall use its commercially reasonable efforts to have the Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the date (the “Effectiveness Deadline”), which shall be either (i) in the event
that the SEC does not review the Registration Statement, ninety (90) days after
the Closing Date, or (ii) in the event that the SEC reviews the Registration
Statement, one hundred fifty (150) days after the Closing Date (but in any
event, no later than two (2) Business Days from the SEC indicating that it has
no further comments on the Registration Statement).

 

(b) Limitation on Registrable Securities. In the event that the staff of the SEC
(the “Staff”) determines that the full amount of the Registrable Securities
cannot be registered on the Registration Statement due to limitations under Rule
415 of the Securities Act, then Company shall: (i) register the resale of that
portion of the Registrable Securities as the Staff may permit under its
interpretations of Rule 415, and (ii) undertake to register the remaining
portion of the Registrable Securities as soon as registration would be permitted
under Rule 415, as determined by the Company in good faith based on the Staff’s
publicly available interpretations of Rule 415.

 

(c) Related Obligations. At such time as the Company is obligated to file a
Registration Statement with the SEC pursuant to Section 5.3(a) hereof, the
Company will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

 

(i) The Company shall submit to the SEC, within two (2) Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than two (2) Business Days after the submission of such request. The
Company shall keep each Registration Statement effective pursuant to Rule 415 at
all times until the earlier of (i) the date as of which the Purchaser may sell
all of the Registrable Securities covered by such Registration Statement without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the Securities Act or (ii) the date on which the Purchaser shall have sold all
of the Registrable Securities covered by such Registration Statement (the
“Registration Period”). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

 



13

 

 

(ii) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.

 

(iii) The Company shall furnish to the Purchaser without charge, (i) promptly
after the Registration Statement including the Purchaser’s Registrable
Securities is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Purchaser, all exhibits and each preliminary prospectus,
(ii) upon the effectiveness of any Registration Statement, ten (10) copies of
the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Purchaser may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Purchaser may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities.

 

(iv) The Company shall notify the Purchaser in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
ten (10) copies of such supplement or amendment to the Purchaser (or such other
number of copies as the Purchaser may reasonably request). The Company shall
also promptly notify the Purchaser in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Purchaser by
facsimile on the same day of such effectiveness and by overnight mail), (ii) of
any request by the SEC for amendments or supplements to a Registration Statement
or related prospectus or related information, and (iii) of the Company’s
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate.

 



14

 

 

(v) The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Purchaser who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.

 

(vi) If the Purchaser is required under applicable securities law to be
described in the Registration Statement as an underwriter, at the reasonable
request of the Purchaser, the Company shall furnish to the Purchaser, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as the Purchaser may reasonably request (i) a letter,
dated such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Purchaser, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Purchaser.

 

(vii) If the Purchaser is required under applicable securities law to be
described in the Registration Statement as an underwriter, upon the written
request of the Purchaser in connection with the Purchaser’s due diligence
requirements, if any, the Company shall make available for inspection by (i) the
Purchaser and its legal counsel and (ii) one firm of accountants or other agents
retained by the Purchaser (collectively, the “Inspectors”), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Inspector solely for the purpose of establishing a due
diligence defense under underwriter liability under the Securities Act, and
cause the Company’s officers, directors and employees to supply all information
which any Inspector may reasonably request; provided, however, that each
Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to the Purchaser) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other Transaction
Document. The Purchaser agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and the Purchaser) shall be deemed to limit the Purchaser’s ability
to sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 



15

 

 

(viii) The Company shall hold in confidence and not make any disclosure of
information concerning the Purchaser provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement. The
Company agrees that it shall, upon learning that disclosure of such information
concerning the Purchaser is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to the
Purchaser and allow the Purchaser, at the Purchaser’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

 

(ix) The Company shall cooperate with the Purchaser and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Purchaser may
reasonably request and registered in such name as the Purchaser may request.

 

(x) If requested by the Purchaser, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as the Purchaser reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by the Purchaser.

 

(xi) The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

(xii) The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

(xiii) Within two (2) Business Days after a Registration Statement that covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver to the transfer agent for such Registrable Securities (with copies to
the Purchaser) confirmation that such Registration Statement has been declared
effective by the SEC.

 



16

 

 

(xiv) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors and its counsel, in the best
interest of the Company and, in the opinion of counsel to the Company, otherwise
required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Purchaser in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Purchaser) and the date on which the Grace Period will begin, and
(ii) notify the Purchaser in writing of the date on which the Grace Period ends;
and, provided further, that the Grace Periods shall not exceed an aggregate of
30 Trading Days during any 365-day period and the first day of any Grace Period
must be at least 15 days after the last day of any prior Grace Period (each, an
“Allowable Grace Period”). For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Purchaser
receives the notice referred to in clause (i) and shall end on and include the
later of the date the Purchaser receives the notice referred to in clause
(ii) and the date referred to in such notice. The provisions of
Section 5.3(d)(v) hereof shall not be applicable during the period of any
Allowable Grace Period. Upon expiration of the Grace Period, the Company shall
again be bound by the first sentence of Section 5.3(d)(iv) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended Common Shares to a
transferee of any Purchaser in accordance with the terms of this Agreement in
connection with any sale of Registrable Securities with respect to which a
Purchaser has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement (unless an
exemption from such prospectus delivery requirement exists), prior to the
Purchaser’s receipt of the notice of a Grace Period and for which the Purchaser
has not yet settled.

 

(xv) Neither the Company nor any Subsidiary or affiliate thereof shall identify
the Purchaser as an underwriter in any public disclosure or filing with the SEC
or any applicable Trading Market and the Purchaser being deemed an underwriter
by the SEC shall not relieve the Company of any obligations it has under this
Agreement and any other documents or instruments executed and delivered in
connection with the Agreement.

 

(d) Obligations of the Purchaser.

 

(i) At least five (5) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify the Purchaser in writing
of the information the Company requires from the Purchaser in order to have that
Purchaser’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Purchaser that the Purchaser shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

 



17

 

 

(ii) Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
the Purchaser has notified the Company in writing of the Purchaser’s election to
exclude all of the Purchaser’s Registrable Securities from such Registration
Statement.

 

(iii) Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 5.3(d)(v) or the
first sentence of 5.3(d)(iv), the Purchaser will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Purchaser’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 5.3(d)(v) or
the first sentence of 5.3(d)(iv) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended Common Shares to a
transferee of the Purchaser in accordance with the terms of this Agreement in
connection with any sale of Registrable Securities with respect to which the
Purchaser has entered into a contract for sale prior to the Purchaser’s receipt
of a notice from the Company of the happening of any event of the kind described
in Section 5.3(d)(v) or the first sentence of 5.3(d)(iv) and for which the
Purchaser has not yet settled.

 

(iv) Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement

 

(e) Expenses of Registration. All reasonable expenses, other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 5.3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

 

(f) Reports under the Exchange Act. With a view to making available to the
Purchaser the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Purchaser to sell securities of the Company to the public without registration
(“Rule 144”), the Company agrees to:

 

(i) make and keep public information available, as those terms are understood
and defined in Rule 144, during the Reporting Period;

 

(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

 

(iii) furnish to the Purchaser so long as the Purchaser owns Registrable
Securities, promptly upon request during the Reporting Period, (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company and (iii) such other information
as may be reasonably requested to permit the Purchaser to sell such securities
pursuant to Rule 144 without registration.

 



18

 

 

(g) Assignment of Registration Rights. The rights under Section 5.3 shall be
automatically assignable by a Purchaser to any transferee of all or any portion
of the Purchaser’s Registrable Securities if: (i) the Purchaser agrees in
writing with the transferee or assignee to assign such rights and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act or
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement.

 

(h) Indemnification.

 

(i) Company Indemnification. The Company will indemnify the Purchaser (if
Registrable Securities held by the Purchaser are included in the securities as
to which such registration is being effected), each of its officers and
directors, partners, members and each person controlling the Purchaser within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on (A) any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement,
prospectus, offering circular or other document, or any amendment or supplement
thereto, incident to any such Registration Statement, or based on any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or (B) any violation by
the Company of the Securities Act, the Exchange Act, state securities laws or
any rule or regulation promulgated under such laws applicable to the Company in
connection with any such registration, and in each case, the Company will
reimburse the Purchaser, each of its officers and directors, partners, members
and each person controlling the Purchaser, for any legal and any other expenses
reasonably incurred, as such expenses are incurred, in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on (X) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by the Purchaser or
controlling person, and stated to be specifically for use therein, (Y) the use
by a Purchaser of an outdated or defective prospectus after the Company has
notified the Purchaser in writing that the prospectus is outdated or defective
or (Z) a Purchaser’s (or any other indemnified person’s) failure to send or give
a copy of the prospectus or supplement (as then amended or supplemented), if
required, pursuant to Rule 172 under the Securities Act (or any successor rule)
to the Persons asserting an untrue statement or alleged untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such person if
such statement or omission was corrected in such prospectus or
supplement; provided, further, that the indemnity agreement contained in this
Section 5.3(i)(i) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld).

 



19

 

 

(ii) Purchaser Indemnification. The Purchaser will, if Registrable Securities
held by the Purchaser are included in the securities as to which such
registration is being effected, indemnify the Company, each of its directors and
officers, other holders of the Company’s securities covered by such Registration
Statement, each person who controls the Company within the meaning of Section 15
of the Securities Act, and each such holder, each of its officers and directors
and each person controlling such holder within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on: (A) any untrue statement (or
alleged untrue statement) of a material fact contained in any such Registration
Statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, to the extent, and
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by the Purchaser and stated to be specifically for use therein, or
(B) any violation by the Purchaser of the Securities Act, the Exchange Act,
state securities laws or any rule or regulation promulgated under such laws
applicable to the Purchaser, and in each case, the Purchaser will reimburse the
Company, each other holder, and directors, officers, persons, underwriters or
control persons of the Company and the other holders for any legal or any other
expenses reasonably incurred, as such expenses are incurred, in connection with
investigating or defending any such claim, loss, damage, liability or action;
provided, that the indemnity agreement contained in this Subsection 5.3(i)(ii)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of such
indemnifying Purchaser (which consent shall not be unreasonably withheld or
delayed). The liability of any Purchaser for indemnification under this
Section 5.3(i)(ii) in its capacity as a seller of Registrable Securities shall
not exceed the amount of net proceeds to the Purchaser of the securities sold in
any such registration.

 

(iii) Notice and Procedure. Each party entitled to indemnification under this
Section 5.3(i) (the “Indemnified Party”) shall give written notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless the failure to
give such notice is materially prejudicial to an Indemnifying Party’s ability to
defend such action and provided further, that the Indemnifying Party shall not
assume the defense for matters as to which there is a conflict of interest or
there are separate and different defenses. No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party (whose consent shall not be unreasonably withheld), consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 



20

 

 

(iv) Contribution. If the indemnification provided for in this Section 5.3(i) is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages or liabilities referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the untrue statement or omission that
resulted in such loss, claim, damage or liability, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the Indemnifying Party or by the Indemnified Party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Purchaser hereunder exceed the proceeds from the offering received by the
Purchaser. The amount paid or payable by a party as a result of any loss, claim,
damage or liability shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5.3(i) was available to such party
in accordance with its terms.

 

(v) Survival. The obligations of the Company and the Purchaser under this
Section 5.3(i) shall survive completion of any offering of Registrable
Securities in a Registration Statement and the termination of this Agreement.
The indemnity and contribution agreements contained in this Section 5.3(i) are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of other remedies or
causes of action that the parties may have under the this Agreement and any
other documents or instruments executed and delivered in connection with the
Agreement.

 



21

 

 

5.4 Legal Counsel Opinions.

 

Upon the request of the Purchaser from time to time, Company shall be
responsible (at its cost) for promptly supplying to Company’s transfer agent and
the Purchaser a customary legal opinion letter of its counsel (the “Legal
Counsel Opinion”) to the effect that the resale of the Underlying Securities by
the Purchaser or its affiliates, successors and assigns is exempt from the
registration requirements of the Securities Act pursuant to Rule 144 (provided
the requirements of Rule 144 are satisfied and provided the Underlying
Securities are not then registered under the Securities Act for resale pursuant
to an effective registration statement). Should Company’s legal counsel fail for
any reason to issue the Legal Counsel Opinion, the Lead Purchaser may (at
Company’s cost) secure another legal counsel to issue the Legal Counsel Opinion,
and Company will instruct its transfer agent to accept such opinion. Company
shall not impede the removal by its stock transfer agent of the restricted
legend from any common stock certificate upon receipt by the transfer agent of a
Rule 144 Opinion Letter. COMPANY HEREBY AGREES THAT IT MAY NEVER TAKE THE
POSITION THAT IT IS A “SHELL COMPANY” IN CONNECTION WITH ITS OBLIGATIONS UNDER
THIS AGREEMENT OR OTHERWISE UNLESS THE COMPANY HAS SOUGHT THE ADVICE OF ITS
COUNSEL AND ITS COUNSEL HAS INDICATED THAT IT MUST TAKE SUCH POSITION AS A
MATTER OF APPLICABLE LAW.

 

5.5 Listing. Company will, so long as the Purchaser owns any of the Securities,
maintain the listing and trading of its Common Shares on the OTCQB or any
equivalent exchange or electronic quotation system or a national securities
exchange and will comply in all respects with Company’s reporting, filing and
other obligations under the bylaws or rules of the Financial Industry Regulatory
Authority, or FINRA, and such exchanges, as applicable, as well as with the SEC.
Company shall promptly provide to the Purchaser copies of any notices it
receives from the OTCQB and any other exchanges or electronic quotation systems
on which the Common Shares are then traded regarding the continued eligibility
of the common stock for listing on such exchanges and quotation systems.

 

5.6 Information and Observer Rights.

 

(a) As long as the Purchaser owns at least five percent (5%) of the Securities
originally purchased hereunder, Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by Company pursuant to the Exchange Act. As long as
the Purchaser owns at least five percent (5%) of the Securities originally
purchased hereunder, if Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchaser and simultaneously make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Securities under Rule 144. Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable the Purchaser to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

 



22

 

 

(b) As long as the Lead Investor owns at least five percent (5%) of the
Securities originally purchased by the Lead Investor, if the Lead Investor
notifies Company in writing (including by electronic mail) that it wishes to
attend meetings of Company’s Board of Directors and that it acknowledges that it
will receive material nonpublic information and consents to the same, Company
shall invite a designated representative of the Lead Investor to attend all
meetings of Company’s Board of Directors in a nonvoting observer capacity and,
in this respect, and subject to the Lead Investor having informed Company that
it wishes to attend, Company shall give such representative copies of all
notices, minutes, consents, and other materials that it provides to its
directors at the same time and in the same manner as provided to such directors;
provided, however, that such representative shall agree to hold in confidence
and trust and to act in a fiduciary manner with respect to all information so
provided; and provided further, that Company reserves the right to withhold any
information and to exclude such representative from any meeting or portion
thereof if access to such information or attendance at such meeting could
adversely affect the attorney-client privilege between Company and its counsel
or result in disclosure of trade secrets or a conflict of interest. For
avoidance of doubt, the Company shall not provide Lead Investor any material
non-public information unless specifically requested by Lead Investor.

 

5.7 Confidentiality. The Purchaser agrees that the it will keep confidential and
will not disclose, divulge, or use for any purpose (other than to monitor its
investment in the Company) the terms and conditions of this Agreement or any
confidential information obtained from the Company pursuant to the terms of this
Agreement (including notice of Company’s intention to file a registration
statement), unless such confidential information (a) is known or becomes known
to the public in general (other than as a result of a breach of this Section 5.7
by the Purchaser), (b) is or has been independently developed or conceived by
the Purchaser without use of the Company’s confidential information, or (c) is
or has been made known or disclosed to the Purchaser by a third party without a
breach of any obligation of confidentiality such third party may have to the
Company; provided, however, that the Purchaser may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company; (ii) to any prospective purchaser
of any Securities from the Purchaser, if such prospective purchaser agrees to be
bound by the provisions of this Section 5.7; (iii) to any existing or
prospective affiliate, partner, member, stockholder, or wholly owned subsidiary
of the Purchaser in the ordinary course of business, provided that the Purchaser
informs such person that such information is confidential and directs such
person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by law, provided that the Purchaser notifies the Company
within three (3) Business Days of such disclosure and takes reasonable steps to
minimize the extent of any such required disclosure.

 

5.8 Restrictions on Activities. Commencing as of the date first above written,
and so long as Preferred Shares remain outstanding, the Company shall not,
directly or indirectly, without the Lead Purchaser’s prior written consent,
which consent shall not be unreasonably withheld: (a) change the nature of its
business; (b) sell, divest, change the structure of any material assets other
than in the ordinary course of business unless as a result of such sale,
divestiture or change, the use of proceeds is to redeem the Securities; (c)
solicit any offers for, respond to any unsolicited offers for, or conduct any
negotiations with any other person or entity in respect of any variable rate
debt transactions (i.e., transactions where the conversion or exercise price of
the security issued by the Company varies based on the market price of the
common stock); or (d) accept a Merchant-Cash-Advance in which it sells future
receivables at a discount or any other factoring transactions, or similar
financing instruments or financing transactions, whether a transaction similar
to the one contemplated hereby or any other investment.

 



23

 

 

5.9 Other Restrictions. Unless approved in writing by the Lead Purchaser,
Company and each Subsidiary shall not enter into an agreement or amend an
existing agreement to effect any sale of securities involving, or convert any
securities previously issued under, a Variable Rate Transaction or a merchant
cash advance transaction in which it sells future receivables at a discount, or
a substantially similar transaction. The term “Variable Rate Transaction” means
a transaction in which Company or any Subsidiary (i) issues or sells any
convertible securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of, or
quotations for, the shares of common stock at any time after the initial
issuance of such convertible securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such convertible securities or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
Company or the Subsidiary, as the case may be, or the market for the common
stock, other than pursuant to a customary “weighted average” or “full-ratchet”
anti-dilution provision, or (ii) enters into any agreement (including, without
limitation, an “equity line of credit” or an “at-the-market offering”) whereby
Company or any Subsidiary may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights). The
Purchaser shall be entitled to obtain injunctive relief against Company and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages.

 

5.10 Sale of Assets; Issuance of Equity or Debt. The Company shall not sell any
material assets or any securities of the following Subsidiaries: 1847 Neese
Inc., 1847 Asien Inc. and KCWS following its acquisition by the Company, in each
case, unless all of the proceeds of such sale are first used to redeem the
Preferred Shares then outstanding.

 

5.11 Participation Rights. For a period of twelve (12) months from the date
hereof, in the event Company, KCWS or any other Subsidiary of the Company
existing on the date hereof, proposes to offer and sell any of its securities
(“New Securities”), whether in the form of debt, Equity Financing (defined
below), or any other financing transaction (each a “Future Offering”), the Lead
Purchaser (but not any other Purchaser) shall have the right, but not the
obligation, to participate in the Future Offering in an amount up to the
aggregate amount of the Lead Purchaser’s investment in the Securities hereunder
(the “Participation Right”). For the avoidance of doubt, an “Equity Financing”
shall mean Company’s sale of its Common Shares or any securities conferring the
right to purchase Company’s Common Shares or securities convertible into, or
exchangeable for (with or without additional consideration), Common Shares. The
Participation Right shall not apply to Excluded Issuances (as defined below). In
connection with each Participation Right, Company shall provide written notice
to the Lead Purchaser of the terms and conditions of the Future Financing at
least ten (10) Business Days prior to the anticipated first closing of such
Future Financing (the “FF Notice”). If the Lead Purchaser shall elect to
exercise its Participation Right, it shall notify Company, in writing, of such
election within five days (the “Participation Notice”). In the event the Lead
Purchaser does not return a Participation Notice to Company within such five day
period, the Participation Right granted hereunder shall terminate and be of no
further force and effect; provided, however, that such Participation Right shall
be reinstated if the anticipated closing referenced in the FF Notice does not
occur within sixty days of the Lead Purchaser’s receipt of the FF Notice. For
purposes of this Agreement, “Excluded Issuance” means (i) New Securities
issuable under the Company’s equity incentive plans or other compensation
arrangements; (ii) New Securities issuable upon a stock split, stock dividend,
or any subdivision of the Company’s Common Stock; (iii) New Securities issued to
banks, equipment lessors or other financial institutions, or to real property
lessors, pursuant to a debt financing, equipment leasing or real property
leasing or similar transaction; (iv) New Securities issued to suppliers or third
party service providers in connection with the provision of goods or services;
(v) New Securities issued pursuant to the acquisition of another person by the
Company by merger, purchase of substantially all of the assets or other
reorganization or to a joint venture agreement; and (vi) New Securities issued
in connection with collaboration, technology license, development, marketing or
other similar agreements or strategic partnerships.

 



24

 

 

5.12 Terms of Future Financings. Unless otherwise agreed to by the Lead
Purchaser, so long as the Purchaser holds any of the Preferred Shares, upon any
issuance of (or announcement of intent to effect an issuance of) any security,
or amendment to (or announcement of intent to effect an amendment to) any
security that was originally issued before the issue date, by the Company, with
any term that the Purchaser reasonably believes is more favorable to the holder
of such security than, or with a term in favor of the holder of such security
that the Purchaser reasonably believes was not similarly provided, to the
Purchaser in the Subscription Documents, then (i) the Company shall notify the
Purchaser of such additional or more favorable term within five (5) Business
Days of the new issuance and/or amendment (as applicable) of the respective
security, which notice may include the filing of a current report on Form 8-K
that discloses the issuance of such new security, and (ii) such term, at
Purchaser’s option, shall become a part of the transaction documents with the
Purchaser (regardless of whether the Company complied with the notification
provision of this Section 5.12). The types of terms contained in another
security that may be more favorable to the purchaser of such security include,
but are not limited to, terms addressing conversion discounts, prepayment rate,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant coverage. If
Purchaser elects to have the term become a part of the transaction documents
with the Purchaser, then the Company shall immediately deliver to the Purchaser
acknowledgment of such adjustment and/or shall take such further action as the
Purchaser may reasonably require (including executing and delivering amendments
to applicable transaction documents) to implement such adjustments in form and
substance reasonably satisfactory to the Purchaser (the “Acknowledgment”) within
five (5) Business Days of Company’s receipt of request from Purchaser (the
“Adjustment Deadline”), provided that Company’s failure to timely provide the
Acknowledgement shall not affect the automatic amendments contemplated hereby.

 

5.13 Breach of Covenants. The Company acknowledges and agrees that if the
Company breaches any covenants set forth in this Section 5, in addition to any
other remedies available to the Purchaser pursuant to this Agreement, it will be
considered an Event of Default under the Designation.

 



25

 

 

5.14 Transfer Agent Instructions. Company shall issue irrevocable instructions
to Company’s transfer agent to issue certificates, registered in the name of the
Purchaser or its nominee, upon conversion of the Preferred Shares and exercise
of the Warrants, in such amounts as specified from time to time by the Purchaser
to Company in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that Company proposes to replace its transfer
agent, Company shall provide, prior to the effective date of such replacement,
fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to this Agreement (including but not limited to the provision
to irrevocably reserve sufficient Common Shares conversion of the Preferred
Shares and exercise of the Warrants) signed by the successor transfer agent to
the Company and the Purchaser. Prior to registration of the Underlying
Securities under the Securities Act or the date on which the Underlying
Securities may be sold pursuant to Rule 144 without any restriction as to the
number of Securities as of a particular date that can then be immediately sold,
all such certificates shall bear the restrictive legend specified in Section 4.8
of this Agreement or a similar legend prescribed by the Company’s transfer
agent. The Company warrants that: (i) no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5.14 will be given by
Company to its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of Company as and to the extent provided
in this Agreement and the Units; (ii) it will not direct its transfer agent not
to transfer or delay, impair, and/or hinder its transfer agent in transferring
(or issuing) (electronically or in certificated form) any certificate for Common
Shares to be issued to the Purchaser upon exercise of the Warrants or conversion
of or otherwise pursuant to the Preferred Shares as and when required by the
Designation and this Agreement ; (iii) it will not fail to remove (or direct its
transfer agent not to remove or impair, delay, and/or hinder its transfer agent
from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any Common Shares issued
to the Purchaser upon exercise of the Warrants or conversion of or otherwise
pursuant to the Preferred Shares as and when required by the Designation and
this Agreement and (iv) it will provide any required corporate resolutions and
issuance approvals to its transfer agent within one (1) Business Day of each
conversion of the Preferred Shares or exercise of the Warrants. Nothing in this
Section shall affect in any way the Purchaser’s obligations and agreement set
forth in Section 5.3 hereof to comply with all applicable prospectus delivery
requirements, if any, upon re-sale of the Securities. If the Purchaser provides
Company, at the cost of Company, with (i) an opinion of counsel in form,
substance and scope customary for opinions in comparable transactions, to the
effect that a public sale or transfer of such Securities may be made without
registration under the Securities Act and such sale or transfer is effected or
(ii) the Purchaser provides reasonable assurances that the Securities can be
sold pursuant to Rule 144, Company shall permit the transfer, and, in the case
of the Securities, promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by the Purchaser. Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Purchaser,
by vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5.14 may be inadequate and agrees, in the event
of a breach or threatened breach by Company of the provisions of this Section,
that the Purchaser shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach and requiring immediate
transfer, without the necessity of showing economic loss and without any bond or
other security being required.

 

5.15 Monitoring Fee. Upon the occurrence and during the continuation of an Event
of Default (as defined in the Designation) or a material breach of this
Agreement, the Company shall pay the Lead Purchaser a monthly monitoring fee
(the “Monitoring Fee”) in the amount of Five Thousand Dollars ($5,000) per month
commencing in the month in which the Event of Default or material breach of this
Agreement occurs and continuing until the Event of Default or material breach of
this Agreement is cured.

 



26

 

 

5.16 Compliance with 1934 Act; Public Information Failures. For so long as the
Purchaser beneficially owns any of the Securities, the Company shall comply with
the reporting requirements of the 1934 Act; and the Company shall continue to be
subject to the reporting requirements of the 1934 Act. During the period that
the Purchaser beneficially owns the Securities, if the Company shall (i) fail
for any reason to satisfy the requirements of Rule 144(c)(1), including, without
limitation, the failure to satisfy the current public information requirements
under Rule 144(c) or (ii) if the Company has ever been an issuer described in
Rule 144(i)(1)(i) or becomes such an issuer in the future, and the Company shall
fail to satisfy any condition set forth in Rule 144(i)(2), and, in either such
case, the Purchaser is otherwise unable to sell any of the Securities owned by
the Purchaser because such shares are not otherwise freely transferrable (each,
a “Public Information Failure”) then, as partial relief for the damages to the
Purchaser by reason of any such delay in or reduction of its ability to sell the
Securities (which remedy shall not be exclusive of any other remedies available
pursuant to this Agreement, the Units, or at law or in equity), the Company
shall pay to the Purchaser an amount in cash equal to three percent (3%) of the
Purchase Price on each day of a Public Information Failure and on every
thirtieth day (pro-rated for periods totaling less than thirty days) thereafter
until the date such Public Information Failure is cured, but subject to a cap of
ten percent (10%). The payments to which the Purchaser shall be entitled
pursuant to this Section 5.16 are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third Business Day after
the event or failure giving rise to the Public Information Failure Payments is
cured.

 

5.17 CUSIP. The Company shall obtain a CUSIP for the Series A Senior Convertible
Preferred Shares as soon as reasonably practicable after the Closing Date, but
in no event later than seven (7) days after the Closing Date.

 

5.18 Further Assurances. Each of the Purchaser and the Company agrees and
covenants that at any time and from time to time it will execute and deliver to
the other party such further instruments and documents and take such further
action as the other party may reasonably require within three (3) Business Days
of any such request in order to carry out the full intent and purpose of this
Agreement and to comply with state or federal securities laws or other
regulatory approvals.

 

6.Conditions to the Company’s Obligation to Sell

 

The obligation of the Company hereunder to issue and sell the Units to the
Purchaser at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

 

(a) The Purchaser shall have executed this Agreement and delivered the same to
the Company.

 

(b) The Purchaser shall have delivered the Purchase Price in accordance with
Section 1 above.

 



27

 

 

(c) The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date, as though made at that time (except for representations and warranties
that speak as of a specific date), and the Purchaser shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

 

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7.Conditions to The Purchaser’s Obligation to Purchase

 

The obligation of the Purchaser hereunder to purchase the Units, on the Closing
Date, is subject to the satisfaction, at or before the Closing Date, of each of
the following conditions, provided that these conditions are for the Purchaser’s
sole benefit and may be waived by the Purchaser at any time in its sole
discretion:

 

(a) The Company shall have executed this Agreement and delivered the same to the
Purchaser.

 

(b) The Company shall have delivered to the Purchaser the Units in accordance
with Section 1 above.

 

(c) Company shall have delivered to the Purchaser the Warrant.

 

(d) Company shall have delivered executed Subscription Documents, or such other
instruments as contemplated by this Agreement.

 

(e) The Company has provided the Purchaser with a current schedule of
liabilities and the results of a current certified UCC search that is of a date
within ten (10) days of the Closing Date.

 

(f) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Purchaser, shall have been delivered to and acknowledged in
writing by Company’s Transfer Agent.

 

(g) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of Closing Date, as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

 



28

 

 

(h) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

(i) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including but not limited to a change in
the Exchange Act reporting status of the Company or the failure of the Company
to be timely in its Exchange Act reporting obligations.

 

(j) Company shall have delivered to the Purchaser (i) a certificate evidencing
the formation and good standing of Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Closing Date; (ii) resolutions adopted by the Company’s Board of Directors
at a duly called meeting or by unanimous written consent authorizing this
Agreement and all other documents, instruments and transactions contemplated
hereby.

 

8.Miscellaneous

 

8.1 Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

8.2 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed under the laws of the State of New York, without giving effect to
conflicts of laws principles. Each party to this Agreement hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in Rockland County, New York for the adjudication of any dispute
hereunder or in connection with any transaction contemplated hereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

8.3 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature) or other transmission method and any counterpart so delivered shall
be deemed to have been duly and validly delivered and be valid and effective for
all purposes.

 

8.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 



29

 

 

8.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
and to the Purchaser at the addresses set forth on the signature page to this
Agreement or at such other addresses as the Company or Purchaser may designate
by 10 days’ advance written notice to the other parties hereto.

 

8.6 Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective only upon the
written consent of the Company and Investors holding a majority of the then
outstanding Preferred Shares, which majority must include the Lead Investor.

 

8.7 Expenses. The Company and the Purchaser shall each bear its respective
expenses and legal fees incurred with respect to this Agreement and the
transactions contemplated herein; provided, however, that the Purchaser may
retain $25,000 of the Purchase Price to cover its expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

 

8.8 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Purchaser, upon any breach or default of
the Company under the Subscription Documents shall impair any such right, power
or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by Purchaser of any breach or default under this
Agreement, or any waiver by any Purchaser of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchaser, shall be cumulative
and not alternative.

 

8.9 Remedies Cumulative. No remedy herein conferred upon any party is intended
to be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.

 

8.10 Attorneys’ Fees.  In the event that any party hereto institutes any legal
suit, action, or proceeding, including arbitration, against another party in
respect of a matter arising out of or relating to this Agreement, the prevailing
party in the suit, action, or proceeding shall be entitled to receive, in
addition to all other damages to which it may be entitled, the costs incurred by
such party in conducting the suit, action or proceeding, including reasonable
attorneys’ fees and expenses, and court costs..

 



30

 

 

8.11 Equitable Remedies. Each party hereto acknowledges that a breach or
threatened breach by such party of any of its obligations under this Agreement
would give rise to irreparable harm to the other parties, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by such party of any such obligations, each of
the other parties hereto shall, in addition to any and all other rights and
remedies that may be available to them in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

 

8.12 Entire Agreement. This Agreement and the Exhibits hereto constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and no party shall be liable or bound to any other party in
any manner by any representations, warranties, covenants and agreements except
as specifically set forth herein.

 

[Signature Page Follows]

 



31

 

 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

 

PURCHASER:

      1847 Holdings LLC           Print Name Above

 

By:     Name:  Ellery W. Roberts   Sign Above Title: Chief Executive Officer    



Address: 590 Madison Avenue   If signer is an entity, specify name and title of
authorized signer below:



  21st Floor         New York, NY 10022   Name:          Title:  

 

    Address:          

 

  Number of Units:           Purchase Price: $  

 

[Signature Page to Securities Purchase Agreement]

 





 

 

SCHEDULE I

Disclosure Schedule

 

 





 

 

Exhibit A

 

Share Designation of Series A Senior Convertible Preferred Shares

 

(See Attached)

 





 

 

Exhibit B

 

Form of Warrant

 

(See Attached)

 





 

 

Exhibit C

 

Form of Joinder

 

(See Attached)

 

 

 



 

 

 